Whaley, Chief Justice,
delivered the opinion of the court:
The facts in this case have been stipulated by the parties.
Plaintiff entered into a contract with the defendant on January 18,1938, through the War Department, to dredge a channel at a unit price per cubic yard of material so as to provide an approach channel to the seaplane base at Dinner Key, near Miami, Florida. The work was to be completed within 150 calendar days.
Upon the basis of the amount of rock shown on the drawings prepared by the defendant, which accompanied the invitations to bid and which were a part of the contract, the rock to be removed was estimated to be 38,000 cubic yards. After the work had been commenced it was discovered that an error had been made by the defendant in the drawing prepared by it and, as a result of this error, the plaintiff was required to remove 5,703 cubic yards of rock over the amount shown on the drawing. It is admitted that the extra cost for removing this additional amount of rock was $1,551.22. It is also admitted that due to the extra amount of rock which had to be excavated plaintiff used 37 days in excess of that fixed in the contract to complete the work and was assessed liquidated damages at the rate of $50.00 per day, a total of $1,850.00.
Where the defendant has misled a contractor in the drawings or specifications accompanying a contract, through error or misrepresentation, and as a result of this error or misrepresentation the contractor has to perform additional work, defendant is responsible and recovery can be had for the amount of extra work performed and no liquidated damages can be assessed under the terms of the contract.
Plaintiff is entitled to recover the sum of $3,401.22. It is so ordered.
Williams, Judge; Littleton, Judge; and Green, Judge, concur.
Whitaker, Judge, took no part in the decision of this case.